DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (hereinafter Toyama, US 2005/0128553 A1) in view of Miklosovic et al. (hereinafter Miklosovic, US 2018/0262144 A1), further in view of Ko R C et al. (hereinafter Ko R C, “reducing resonances in profiling machine tools by generating smooth commands”) (This reference is cited by Applicant).
For claim 1, Toyama discloses a system (Fig. 1 of Toyama discloses a system “laser machining apparatus” – see Toyama, Fig. 1, paragraph [0001]), comprising:
a motor configured to be coupled to a non-rigid load (Fig. 1 of Toyama discloses a motor 11 configured to be coupled to a non-rigid load constituted by rotating shaft 13 and mirror 12 – see Toyama, Fig. 1, paragraphs [0002] and [0026], lines 1-2);

a processor (see Toyama, paragraph [0005], last six lines); and
a memory accessible by the processor (Toyama is silent for disclosing a memory accessible by the processor. However, Toyama discloses the control system (2, 4-6, 22) that is inputted a machining program to control the motor 11 of the scanner 1 (see Toyama, Fig. 1, paragraphs [0005], last six lines and [0023]-[0026]. Toyama discloses a not-shown storage unit (see Toyama, paragraph [0053], line 6) which can be a memory.  Also, It is well-known in art that instruction of machining program usually is copied from the memory into the microprocessor. Furthermore, Miklosovic discloses a memory 45 accessible by the processor 50 (see Miklosovic, Fig. 1, paragraph [0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a memory accessible by the processor into Toyama’s system as teaching of Miklosovic for purpose of controlling motor control system accurately), the memory storing instructions that, when executed by the processor (see Toyama, Fig. 1, paragraphs [0005], last six lines; [0008] and [0023]; and Miklosovic, Fig. 1, paragraph [0031]), cause the processor to:
generate a smooth move input profile to control the operation of the motor based on inputs specifying a desired operation of the motor (see Toyama, Fig. 1, paragraphs [0023]-[0033]);

send a command to the drive system based on the filtered smooth move input profile, wherein the command is configured to adjust the operation of the motor (see Toyama, Figs. 1, 3B and 4B, paragraphs [0044]-[0050]).
Toyama and Miklosovic do not disclose a second derivative of the smooth move input profile is piece-wise continuous. 
However, Ko R C discloses a second derivative of the smooth move input profile is piece-wise continuous (see Ko R C, Fig. 3, lower graph; sections II “Interpolation Algorithm” and III “Cancelling the Resonance Mode”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Toyama in view of Miklosovic to incorporate teaching of Ko R C for purpose of desired performance.
For claims 2, 10 and 17, Toyama in view of Miklosovic, further in view of Ko R C disclose the system of claims 1, 9 and 16, comprising a sensor configured to collect data corresponding to the non-rigid load during the operation of the motor (Fig. 1 of Toyama discloses a sensor 13 configured to collect data corresponding to the non-rigid load 12,13 during the operation of the motor 11 – see Toyama, Figs. 1 and 3A, paragraphs [0026] and [0045], lines 1-5), wherein the control system is configured to generate a supplemental input signal to adjust the operation of the motor based on the collected data (see Toyama, Fig. 1, paragraphs [0026]-[0029]).
For claims 3 and 11, Toyama in view of Miklosovic, further in view of Ko R C disclose the system of claims 2 and 10, wherein supplemental input signal is conditioned by a proportional integral process block (see Toyama, Fig. 1, paragraphs [0028]-[0030], [0032], [0035]-[0036] and [0053]).
For claim 4, Toyama in view of Miklosovic, further in view of Ko R C disclose all limitations as applied to claim 3 above. Toyama discloses the control system which is silent for comprising a user interface element configured to control an adjustable integral gain of the supplemental input signal. However, Miklosovic discloses the control system which comprises a user interface element configured to control an adjustable integral gain of the supplemental input signal – see Miklosovice, paragraphs [0013] and [0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a memory accessible by the processor into Toyama’s system as teaching of Miklosovic for purpose of obtain desired performance.
For claims 6 and 13, Toyama discloses the system of claims 1 and 9, wherein the smooth move input profile comprises a cubic function, a 5th order polynomial function, a 7th order polynomial function, a sinusoidal function, a modified sine function, a sine squared function, or a combination thereof (see Ko R C, Figs. 4 and 6, page 1488, second column, last paragraph and page 1490, first column, second paragraph “As a comparison…”.
Claim 9 is “a non-transitory, tangible, computer readable medium” which is either same or similar to that of the “system” claim 1. Explanation is omitted.
Claim 16 is a method claim which is either same or similar to that of the “system” claim 1. The explanation is omitted.
Claims 8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (hereinafter Toyama, US 2005/0128553 A1) in view of Miklosovic et al. (hereinafter Miklosovic, US 2018/0262144 A1) and Ko R C et al. (hereinafter Ko R C, “reducing resonances in profiling machine tools .
For claims 8, 15 and 20, Toyama in view of Miklosovic, further in view of Ko R C disclose all limitations as applied to claims 1, 9 and 16 above, Toyama, Miklosovic and Ko R C disclose the notch filter which is silent for being defined by a notch width, a notch depth, and a gain. However, Goto Tomokazu discloses a notch filter, wherein the notch filter is defined by a notch width, a notch depth, and a gain (see Goto Tomokazu, Figs. 2-5, paragraphs [0047]-[0051]] and [0057]-[0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Toyama in view of Miklosovic and Ko R C to incorporate teaching of Goto Tomokazu for purpose of controlling motor control system accurately.
Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
Applicant's argument:
On lines 3-4, page 7 of Remarks, applicant argues that "The Examiner agreed that amended independent claims 1, 9 and 16 overcome the outstanding rejections”.
Specifically, the Examiner suggested that the cited references, taken alone or in hypothetical combination, do not appear to teach or suggest a smooth move input profile having a second derivative that is piece-wise continuous and a notch filter having a notch filter frequency determined based on a resonant frequency of a non-rigid load, as generally recited by amended independent claims 1, 9, and 16. The Applicant agrees with this assessment regarding the deficiencies of the cited references.
Examiner's response:
During  Applicant-initiated interview conducted on June 1, 2021, The Examiner agreed that the proposed amendments would overcome the rejection of independent claims 1, 9 and 16 under 35 U.S.C. § 103 as being allegedly obvious in view of Toyama and Miklosovic.

As a result, the independent claims 1, 9 and 16 are rejected under 35 U.S.C. § 103 as being allegedly obvious in view of Toyama and Miklosovic, further in view of Ko R C.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846